DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/27/2021 and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 3 and 14 are objected to because of the following informalities:
Claim 3: Change from “the second PiT;” to “the second PiT; and” (page 33).
Claim 14: Change from “the second PiT;” to “the second PiT; and” (page 36).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the operating system" in page 32.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 3-10 depend upon Claim 2, Claims 3-10 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 13 recites the limitation "the operating system" in page 35.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 14-20 depend upon Claim 13, Claims 14-20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 of the instant application are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1 and 14 of copending Application No. 16/910,393 in view of Bhagi et al. (U.S. Patent Application Publication No. US 2018/0284986 A1), hereinafter “Bhagi.”
Independent Claims 1 and 14 of copending Application No. 16/910,393  disclose all limitations of the independent claims of the instant application except for:
attaching a hydrated operating system (OS) disk to the converted virtual machine; [and]
taking a snapshot of the volume.
	However, Bhagi teaches:
attaching a hydrated operating system (OS) disk to the converted virtual machine (Fig. 6 and ¶ 0288.); [and]
taking a snapshot of the volume (Fig. 1; ¶ 0074; and ¶ 0144-0148.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Application No. 16/910,393 with the concepts of a) mounting a snapshot of a VM hard disk which initializes a VM to a particular state (hydrated) and b) creating hardware or software snapshots as taught by Bhagi because providing an initialized state and/or providing snapshots are tools used to improve data consistency compared to the broadened OS disk without hydration and the lack of a claimed snapshot in Application No. 16/910,393.
This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Claims 2-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1 and 12 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 12: “…moving the volume to a second PiT included in the plurality of PiTs when the volume attached to the restored virtual machine is not validated without requiring a second conversion of a second image of a virtual machine.”
From a search of the prior art, Bhagi was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application.
	The figures and paragraphs of Bhagi cited earlier in this Office action are conceptually similar to the claimed invention of the instant application.  However, Bhagi does not teach moving the volume to a second PiT included in the plurality of PiTs when the volume attached to the restored virtual machine is not validated without requiring a second conversion of a second image of a virtual machine.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Madhu et al. (U.S. Patent Application Publication No. US 2016/0048408 A1); teaching a management platform, which includes a plurality of virtual machines, wherein one virtual machine utilizes a first hypervisor and is linked to resources in a first virtual environment of an enterprise data center, and one virtual machine uses a second heterogeneous hypervisor and is linked to resources in a second virtual environment of a cloud.  A user interface allows a user to set a policy with respect to disaster recovery of the computing resources of the enterprise data center.  A control component replicates some of the infrastructure of the enterprise data center to the second virtual environment of the cloud computing infrastructure, controls the plurality of virtual machines to provide failover to the cloud computing infrastructure when triggered based at least in part on the user-set policy, and controls the plurality of virtual machines to provide recovery back to the enterprise data center after failover to the cloud computing infrastructure.
Agrawal et al. (U.S. Patent No. US 11,068,356 B2); teaching methods and systems for reducing the data recovery time when failing back to a primary system from a secondary data backup system using virtual machine conversions and incremental exportation for backed-up virtual machine snapshots.  Upon detection that the primary system is available to receive replicated snapshots for a virtual machine, the secondary data backup system may identify a first virtual machine snapshot out of a chain of snapshots for the virtual machine (e.g., the earliest in time snapshot within the chain or a middle snapshot in the middle of the chain) and transfer a full image snapshot for the first virtual machine snapshot to the primary system.  Thereafter, data changes between the next virtual machine snapshot to be transferred to the primary system and the most-recently hydrated virtual machine on the primary system may be identified and then transferred to the primary system.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114